Citation Nr: 1703710	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bladder cancer, to include as a result of exposure to herbicides. 

2. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In March 2015, the Board remanded the claims on appeal to give the Veteran's representative an opportunity to review the claims file and submit a VA Form 646; the appeal has been returned to the Board for further consideration. 

The issue of entitlement to service connection for bladder cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides in the Republic of Vietnam.  

2. Peripheral neuropathy has not been shown to be causally or etiologically related to any disease, injury, or incident in service. 


CONCLUSION OF LAW

The Veteran's peripheral neuropathy was not incurred or aggravated in service and may not be presumed to have been incurred or aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Prior to initial adjudication, a letter dated April 2009 satisfied the duty to notify provisions with regard to the Veteran's service connection claims. With regard to duty to assist, the Veteran's personnel files, service treatment records (STRs), VA medical records, and private treatment records have been obtained. 

In his September 2010 Notice of Disagreement (NOD) and December 2012 VA Form 9, the Veteran asserted that certain records were missing from his STRs that would indicate two hospitalizations while in Vietnam and visits to the Army medic. As noted above, the RO obtained the Veteran's STRs from October 30, 1964 through December 12, 1972; most of these records were received well before his NOD and VA Form 9. There was no indication that these records were incomplete. The records received in January 1973 have stamps from the 91st Evacuation Hospital in October 1970, February and March 1971. The notes mention the Veteran was in the hospital for six days in approximately February 1971; the associated diagnosis was tonsillitis. Peripheral neuropathy or any associated symptoms were not mentioned. 

The Veteran was not afforded a VA examination for peripheral neuropathy. VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been diagnosed with peripheral neuropathy by a private physician; however, there is no evidence showing that the peripheral neuropathy manifested within the presumptive period or that an in-service event, injury or disease caused his disability. The Veteran contends that his symptoms began in service and were due to exposure to Agent Orange during his two tours in Vietnam. As discussed below, this lay etiology opinion is not competent. There is no competent medical or lay evidence of record to indicate that his peripheral neuropathy is related to service. The second and third elements set forth in McLendon are not satisfied. A VA examination for peripheral neuropathy is not necessary.

The Board previously remanded this case in order for the AOJ to give the Veteran's representative an opportunity to review the claims file and complete a VA Form 646, as well as, obtain and associate with the claims file any newly created medical evidence. A review of the claims file shows that the representative submitted a Form 646 in June 2016 and several new treatment records were associated with the file since the Board's decision. Accordingly, the Board finds there has been substantial compliance with the prior Board remand directive and, therefore, no further remand is necessary for that issue. Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Service Connection - Peripheral Neuropathy 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA has also established a list of diseases, including early on-set peripheral neuropathy, for which a nexus to service will be presumed if a veteran was exposed to an herbicide agent during service. See 38 C.F.R. § 3.309 (e); see also 38 C.F.R. § 3.307 (2016).  Those who served in Vietnam between 1962 and 1975 are presumed exposed to herbicide agents.  38 C.F.R. § 3.307.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for peripheral neuropathy affecting both lower extremities. The Veteran has asserted that he noticed tingling sensations and numbness in his toes once he left Vietnam and that he has periodically experienced symptoms since that time. 

The record reflects that the Veteran served in Vietnam and is, therefore, presumed to have been exposed to herbicides. See 38 C.F.R. § 3.307.  In order to obtain presumptive service connection under 38 C.F.R. § 3.309, § 3.307 (a)(6)(ii) the evidence must show peripheral neuropathy to manifest to a degree of 10 percent or more within a year after the last date of exposure to herbicides. The only evidence of record regarding the onset of his disability is the Veteran's own statements. While the Veteran is competent to describe his symptoms, he is not competent provide a diagnosis of peripheral neuropathy because it is a complex medical question, unless that diagnosis is confirmed later on or contemporaneously. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). In this case, the Veteran was not diagnosed until 2008, before which he stated that his symptoms had subsided for over 25 years. There is no medical opinion stating that symptoms the Veteran experienced in service and thereafter, were due to peripheral neuropathy. 

Furthermore, the Veteran's service treatment records include a separation examination and a report of medical history completed in September 1972, just before his separation from service in December. Both documents include statements from the Veteran relaying that he was in excellent health at the time. There was no mention of tingling sensations or any other related medical issues on either document. Therefore, presumptive service connection is unavailable to the Veteran for peripheral neuropathy due exposure to herbicides. The Board must consider whether it is directly related to such exposure. 

The only evidence of record regarding whether peripheral neuropathy is directly related to herbicides is the Veteran's lay etiology opinion. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a layperson to provide an etiology opinion. Kahana v. Shinseki, 24 Vet. App. 428 (2011). Lay persons are competent to provide opinions on some medical issues. Id. at 435. The Veteran in this case is capable of identifying sensations or feelings in his extremities. Id. However, whether his subsequently diagnosed peripheral neuropathy is directly related to herbicide exposure is outside the realm of knowledge of the Veteran in this case. A lay person is not generally competent to provide evidence as to more complex medical questions. Id. at 470. The etiology of neuropathy is a complex medical question. In this case, the Veteran is not shown to have knowledge of the nervous system and the impact of herbicides on his body. Additionally, determining the etiology of peripheral neuropathy requires medical inquiry into biological processes and pathology. Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills. Lastly, the Veteran does not provide any explanation for why he believes that his peripheral neuropathy was caused directly by herbicides, and a conclusory or generalized statement that a service event caused a current disability is insufficient. See Waters v. Shinseki, 601 F.3d 1274 (2010).  For these reasons, the persuasive value of his lay etiology opinion is low.

There is no medical or other lay evidence to support the position the Veteran's peripheral neuropathy was caused or aggravated by any other in service event, injury, or disease. The nexus requirement of a service connection claim is not satisfied.

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for peripheral neuropathy. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for peripheral neuropathy is denied. 


REMAND

Additional development must be completed regarding the Veteran's claim for service connection for bladder cancer prior to adjudication by the Board. The Veteran has a current diagnosis of bladder cancer and his medical records show that he has undergone several years of treatment for bladder cancer. Bladder cancer is not currently included on the list of diseases associated with exposure to certain herbicides under 38 C.F.R. 3.309(e) that trigger presumptive service connection. However, the National Academies of Sciences (NAS) has reclassified bladder cancer as a disease that has "limited or suggestive evidence of an association" with exposure to herbicides. NAS, Veterans and Agent Orange: Update 2014 (March 10, 2016).  

While the Veteran is competent to report his diagnosis, a medical opinion is required to determine the etiology of the bladder cancer. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). VA must provide an examination when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) indicates that the disability or signs and symptoms of disability may be associated with active service; and (4) does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The updated classification for bladder cancer meets the low threshold of what constitutes an indication that a disability may be related to service. Id. at 83. The Board finds that a VA examination is warranted to provide an opinion as to whether the Veteran's bladder cancer is associated with or caused by exposure to herbicides in service. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to be conducted by an appropriate medical professional for an opinion as to the cause of his bladder cancer. Although bladder cancer is not presumed to have been caused by herbicide exposure in Vietnam by VA, since the National Academy of Science concluded in 2016 there is limited or suggestive evidence of an association between Agent Orange exposure and bladder cancer, the examiner should express an opinion as to whether it is at least likely as not (50 percent or greater probability) that this Veteran's bladder cancer was caused by his in-service exposure to herbicides.  

If the requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided. 

2. After completing any other development that may be warranted, the RO should then readjudicate the claim. If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


